UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1682


MOHAMMAD FURQAN,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2015              Decided:   December 21, 2015


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,  Anthony   C.  Payne,   Assistant  Director,
Jennifer Paisner Williams, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mohammad     Furqan,      a     native       and     citizen      of    Pakistan,

petitions for review of an order of the Board of Immigration

Appeals   (Board)     dismissing         his     appeal    from      the    immigration

judge’s (IJ) decision denying his application for a waiver of

inadmissibility and denying the motion to remand.                      We dismiss in

part and deny in part the petition for review.

     Any alien who “willfully misrepresent[s] a material fact,

seeks to procure (or has sought to procure or has procured) a

visa, other documentation, or admission into the United States

or   other    benefit    .     .     .     is     inadmissible.”             8     U.S.C.

§ 1182(a)(6)(C)(i)      (2012).          An     alien    who   is    inadmissible      is

ineligible for adjustment of status.                    8 U.S.C. § 1255(a)(2012).

An   inadmissible     alien        may    be     eligible      for     a    waiver     of

inadmissibility under 8 U.S.C. § 1182(i)(1) (2012), if he shows

that his removal would be an extreme hardship to a qualifying

relative.       “No   court    shall       have    jurisdiction        to    review     a

decision or action of the Attorney General regarding a waiver

under” this section.          8 U.S.C. § 1182(i)(2) (2012); see also 8

U.S.C.    § 1252(a)(2)(B)(i)             (2012)     (“no       court       shall     have

jurisdiction to review [] any judgment regarding the granting of

relief under [§ 1182(i)]”).              The court retains jurisdiction to

consider constitutional claims or questions of law.                              8 U.S.C.

§ 1252(a)(2)(D) (2012).

                                           2
       “[T]he        jurisdictional              bar     of     8    U.S.C.      § 1252(a)(2)(B)

applies where the basis for the discretionary decision [to deny

a    motion   to      remand]            addresses       the    merits      of    an    enumerated

provision.”          Sorcia v. Holder, 643 F.3d 117, 126 (4th Cir. 2011)

(internal quotation marks omitted).                             Here, the Board concluded

that a remand was not warranted because Furqan did not submit

sufficient evidence to establish prima facie eligibility for a

waiver of inadmissibility.                       The statute authorizing a waiver of

inadmissibility            is     one       of     the     enumerated         provisions      under

§ 1252(a)(2)(B).            Because the Board’s decision denying Furqan’s

motion to remand was based on his eligibility for the waiver, we

do   not    have      jurisdiction           to     review      the    decision        except    for

constitutional claims and questions of law.                               Because Furqan does

not raise a constitutional claim or a question of law concerning

the denial of the motion to remand, we dismiss in part the

petition for review.

       The Attorney General has the burden of showing by clear and

convincing       evidence            that        Furqan       willfully     misrepresented         a

material fact seeking to procure an immigration benefit.                                         Xing

Yang Yang v. Holder, 770 F.3d 294, 303 (4th Cir. 2014).                                          “[A]

misrepresentation               is       willful         if     it    was        deliberate       and

voluntary.”          Id.        A material misrepresentation “must be of the

sort that would affect the ultimate immigration decision.”                                       Id.

at   305.       We    review         a    material        misrepresentation            finding   for

                                                    3
substantial evidence.           Id. at 304.           After reviewing the record

and considering Furqan’s arguments, we conclude that substantial

evidence      supports   the     finding       that    Furqan    willfully   made   a

material misrepresentation of fact that made him inadmissible

and ineligible for adjustment of status. *

       Accordingly, we dismiss the petition for review from that

part of the Board’s order denying Furqan’s motion to remand and

deny the petition for review from that part of the Board’s order

dismissing his appeal from the IJ’s decision.                     We dispense with

oral       argument   because    the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                 DISMISSED IN PART;
                                                                     DENIED IN PART




       *Insofar   as    Furqan   argues   that  he  retracted   his
misrepresentation    in   a    timely   manner,  we   are   without
jurisdiction to review this argument because Furqan did not
exhaust the argument by raising it on appeal to the Board.        8
U.S.C. § 1252(d)(1) (2012); Tiscareno-Garcia v. Holder, 780 F.3d
205, 210 (4th Cir. 2015) (alien who does not raise claim to the
Board fails to exhaust administrative remedies).



                                           4